Citation Nr: 0613471	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-42 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for tinea corporis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDING OF FACT

The veteran's skin disability does not affect more than 20 
percent of the entire body or the exposed areas (head, face, 
neck and hands) and has not required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more during the past 12-month period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for tinea corporis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 7806 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
the present case, a July 2004 letter issued prior to the AOJ 
decision satisfied VA's duty to notify.  The letter informed 
the appellant of what evidence was required to substantiate 
his claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence in 
his possession to the AOJ.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating 
was granted on appeal.  However, in light of the Board's 
determination that the criteria for a higher disability 
rating for the veteran's service-connected disability has not 
been met, no effective date or higher rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess/Hartman.  The 
veteran and his representative have not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.
 
VA medical records and examination reports, and lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the veteran's 
claim and that VA has satisfied, to the extent possible, the 
duty to assist.  The Board is not aware of the existence of 
additional relevant evidence in connection with the veteran's 
claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's claim which initiated the current appeal was 
received in June 2004.  He maintains that his service-
connected skin disorder is more severe than the assigned 10 
percent rating disability suggests and that it warrants a 30 
percent rating.  

To receive a 30 percent rating for tinea corporis under the 
Rating Schedule, the veteran must show that his skin 
disability affects 20 to 40 percent of his entire body or 20 
to 40 percent of exposed areas, or has required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of 6 weeks or more, but not 
constantly, during the past 12 month period.  The veteran's 
August 2004 VA examination report shows that none of his 
exposed skin area (head, face, neck and hands) was affected, 
only 1 percent of his entire skin was affected, and he had 
not been taking any corticosteroid or immunosuppressive 
medication in the previous 12 months.  VA medical records 
submitted with his claim and subsequent records reflect that 
the veteran was treated for skin cancer, but he is not 
service connected for it.  Therefore, the standards for a 30 
percent rating have not been met.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).

There is no evidence of record that the veteran's service-
connected skin disability causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent for the veteran's 
skin disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

ORDER

A disability rating in excess of 10 percent for tinea 
corporis is denied.





____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


